Citation Nr: 9906044	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  96-29 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1998) for enlargement of an umbilical hernia due 
to VA treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to March 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
enlargement of the veteran's hernia and treatment by the VA.


CONCLUSION OF LAW

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1998) for enlargement of an 
umbilical hernia due to VA treatment is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.358 (1998).  For claims filed prior to October 1, 1997, a 
claimant is not required to show fault or negligence in 
medical treatment.  See Brown v. Gardner, 115 S.Ct. 552 
(1994).  But see 38 U.S.C.A. § 1151 (West 1991 & Supp. 1998) 
(indicating that a showing of negligence or fault is 
necessary for recovery for claims filed on or after October 
1, 1997).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (1998).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2) (1998).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  38 C.F.R. § 3.358(c)(1) and (2) (1998).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3) (1998).

However, the initial question which must be answered in this 
case is whether the veteran has presented a well grounded 
claim.  In this regard, the veteran has the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual" that the claim is well 
grounded; that is, the claim must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In a case 
where the determinative issue involves a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

In this case, the veteran first underwent surgical repair for 
an umbilical hernia in September 1989 at the Indianapolis VA 
Medical Center (VAMC).  The report of this surgery indicates 
that the veteran had suffered from an umbilical hernia for 
four to five years and had experienced recent discomfort and 
enlargement of the hernia.  The veteran was noted to have 
tolerated the surgical procedure well, with no complaints 
other than some incisional pain.

A VA treatment record from January 1990 reflects the 
veteran's complaints of soreness when coughing, and a 
diagnosis of an umbilical hernia was rendered.  In March 
1990, the veteran underwent further hernia repair, with 
Marlex mesh, at the Indianapolis VAMC following complaints of 
a recurrent umbilical hernia.  He was noted to have tolerated 
this procedure well.  

In November 1991, the veteran returned to the Indianapolis 
VAMC for further hernia repair because of reported increased 
difficulties.  He was informed that the chances of his hernia 
being permanently repaired in the absence of weight loss, 
which had been advised to him previously, were not optimal, 
but he agreed to undergo the procedure and gave his informed 
consent.  During the surgery, multiple sites of ventral wall 
weakness were found.  Again, the veteran was noted to have 
tolerated the hernia repair well.  Postoperative reports 
indicate that the surgical wound was healing slowly, and the 
veteran had some complaints of incisional pain and abdominal 
distention, but overall improvement was noted upon discharge.

Subsequent VA treatment records indicate that, in May 1992, 
the veteran was noted to have developed a one centimeter 
hernia defect.  By August 1992, this defect had increased to 
four centimeters in size.  In November 1992, the veteran's 
hernia was noted to have increased to ten centimeters in 
size, with an eight centimeter defect, but it remained 
reducible.  In March 1994, the veteran's weight was shown to 
be increasing, and it was noted that further hernia surgery 
would not be considered until he lost approximately forty 
pounds.

The veteran underwent a VA examination in October 1997.  
During this examination, he reported a recurrence of his 
hernia following each operation.  He was noted to be wearing 
an abdominal binder.  Upon examination, the veteran was in 
mild respiratory distress.  He had a huge ventral hernia 
which was nontender and, in the lying down position, could be 
reduced more or less completely.  No other masses were felt, 
and bowel sounds were normal.  Tenderness was not noted over 
the hernia sack or its contents.  In the standing up 
position, the hernia was obviously more prominent, and the 
veteran demonstrated that he was unable to tie his shoes 
bending forward.  The examiner noted that the veteran had 
been advised not to seek further hernia surgery because of 
severe pulmonary limitations.  The examiner noted that it was 
difficult to say whether the veteran's initial umbilical 
hernia would have worsened had he not undergone surgery, but 
the examiner also commented that it was "very likely" that 
the initial hernia might have worsened over a period of time 
without surgery.  The examiner further commented that "[a]n 
original hernia following any abdominal operation is a 
recognized complication," and he noted that he was unable to 
comment as to whether the veteran's umbilical hernia worsened 
as a result of multiple surgeries.

In this case, there is no competent medical evidence or 
opinion of record indicating a nexus between the enlargement 
of the veteran's umbilical hernia and treatment at a VA 
facility.  Indeed, the only evidence of record suggesting 
such a nexus is the veteran's lay opinion that the 
enlargement of his hernia resulted from his VA surgeries, as 
indicated during his September 1996 VA hearing.  However, the 
Board observes that the veteran has not been shown to possess 
the requisite medical expertise to render an opinion 
regarding causation.  See Grottveit v. Brown, 5 Vet. App. at 
93; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

A well grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Here, the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1998) for enlargement of an umbilical hernia is well 
grounded.  In the absence of competent medical evidence to 
support the veteran's claim, this claim must be denied as not 
well grounded.  

The Board observes that the veteran's representative has 
argued that the veteran should be scheduled for a new VA 
examination, as the examiner who examined the veteran in 
October 1997 did not provide an opinion as to whether the 
worsening of the veteran's hernia was related to his VA 
surgeries.  However, since this claim is not well grounded, 
the VA has no further duty to assist the veteran in 
developing the record to support his claim.  See Epps v. 
Gober, 126 F.3d at 1467-68 ("there is nothing in the text of 
§ 5107 to suggest that [VA] has a duty to assist a claimant 
until the claimant meets his or her burden of establishing a 
'well-grounded' claim").

In the appealed rating decision, the RO denied the veteran's 
claim on the merits, while the Board has denied this claim as 
not well grounded.  Regardless of the basis of the RO's 
denial, however, the Board observes that the United States 
Court of Veterans Appeals has held that when an RO does not 
specifically address the question of whether a claim is well 
grounded but, instead, proceeds to adjudication on the 
merits, "there is no prejudice to the appellant solely from 
the omission of the well-grounded-claim analysis."  Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996). 

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application for the claimed benefit.  See 
McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).

ORDER

A well grounded claim not having been submitted, entitlement 
to compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1998) for enlargement of an umbilical hernia due to VA 
treatment is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

